Title: General Orders, 19 November 1777
From: Washington, George
To: 



Head Quarters, White Marsh [Pa.] Novr 19th 1777.
Parole Holland.C. Signs Hanover. Hamburg.


The Pennsylvania Field Officers are desired to bring in their old commissions and receive new ones.
All the General Officers are desired to assemble to morrow, at ten, o’clock in the forenoon, at Genl Huntington’s quarters, in order to settle the rank of the field officers of Horse, who are to attend this Board of General Officers and exhibit their respective claims.
All arms unfit for service, which are deposited in the several regiments and corps, are to be sent immediately to the Commissary of military stores, who will send them to be repaired.
